 



TherapeuticsMD, Inc. 10-Q [txmd-10q_093020.htm]

Exhibit 10.7

 



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT

IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF

PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

EXECUTION VERSION

 



AMENDMENT NO. 2 TO THE SOFTGEL COMMERCIAL SUPPLY AGREEMENT

BETWEEN THERAPEUTCSMD, INC. AND CATALENT PHARMA SOLUTIONS, LLC

(Estradiol and Progesterone softgel capsules)

This Amendment No. 2 to the Softgel Commercial Supply Agreement (“Second
Amendment”) is made as of this 29th day of September, 2020 (“Second Amendment
Effective Date”) by and between TherapeuticsMD, Inc., a Nevada corporation, with
a place of business at 951 Yamato Road, Suite 220, Boca Raton, Florida 33431
(“Client”), and Catalent Pharma Solutions, LLC, a Delaware limited liability
company, having a place of business at 14 Schoolhouse Road, Somerset, New Jersey
08873 (“Catalent”).

WHEREAS, Client and Catalent entered into that certain Softgel Commercial Supply
Agreement dated June 24, 2016, as amended (the “Agreement”).

WHEREAS, Client and Catalent desire to amend the Agreement as more fully set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth below, the parties agree as follows:

1.              Capitalized Terms. All capitalized terms used in this Second
Amendment and not otherwise defined herein shall have the meanings given to them
in the Agreement. For clarity, the term “Agreement” as used in the Agreement and
herein shall mean the Agreement as amended hereby.

 

2.              Section 1.53 of the Agreement, is hereby deleted and replaced
with the following:

 

“Territory” means worldwide, except shall not include countries that are
targeted by the comprehensive sanctions, restrictions or embargoes administered
by the United Nations, European Union, United Kingdom, or the United States.
Catalent shall not be obliged to Process Products for sale in any of such
countries if it is prevented from doing so, or would be required to obtain or
apply for special permission to do so, due to any restrictions (such as
embargoes) imposed on it by any governmental authorities, including without
limitation, those imposed by the U.S. Office of Foreign Asset Control.

3.              The following definitions shall be added to Section 1 of the
Agreement:

 

 

 

 

EXECUTION VERSION

 

 

“Authorized Generic(s)” means any drug sold, licensed, or marketed under the
Product’s New Drug Application that is marketed, sold or distributed under a
different labeler code, product code, trade name, trademark, or packaging (other
than repackaging the listed drug for use in institutions) than the Product.

“ROW” means any country in the Territory excluding the United States.

4.              Section 2.1 of the Agreement is hereby amended by adding the
following to the end of the Section:

 

“Client and its Affiliates shall purchase from Catalent: (1) at least [***]
percent ([***]%) of Client’s and its Affiliates’ requirements of Product in the
United States, and (2) at least [***] percent ([***]%) of Client’s and its
Affiliates’ requirements of Product in the ROW as supplied by, through, or on
behalf of Client. In the event Client or its Affiliate(s), alone or in
partnership with a third party, launches an Authorized Generic, then Client and
its Affiliates shall purchase exclusively from Catalent all of Client’s and its
Affiliates’ requirements of the Authorized Generic in the Territory so long as
Catalent’s pricing for the Authorized Generic is competitive with the pricing
requirements for the Authorized Generic.”

5.              Article 2 of the Agreement is hereby amended by adding the
following as a new Section 2.5:

Stability Studies. During the Term, Catalent shall have the right, but not the
obligation, to perform all annual stability studies (including testing and
storage) for Product to be sold in the United States at the pricing set forth on
Attachment D. If Catalent is unable to perform the annual stability studies,
Client may contract with a Third Party for the performance of the annual
stability studies. Price increases for such stability services shall not exceed
[***] percent ([***]%) per year.

6.             Section 7.1 of the Agreement is hereby amended by including the
following as a new subsection D:

 

Beginning January 1, 2021, Client shall pay Catalent the annual Hormone Suite
Occupancy fees as set forth on Attachment B. Catalent shall submit an invoice to
Client for such fees on January 1, 2021 and each January 1st thereafter during
the Term.

 

 

 

EXECUTION VERSION

 



7.             Section 7.2 of the Agreement is hereby deleted in its entirety
and replaced with the following:

Unit Pricing Increase. The Unit Pricing shall be adjusted on an annual basis,
effective on each July 1st (with the first Unit Pricing adjustment to be
effective on July 1, 2017), upon sixty (60) days' prior written notice from
Catalent to Client, to reflect increases in labor, utilities and overhead and
shall be in an amount equal to the change in the Producer Price Index ("PPI"),
"Pharmaceutical Preparation Manufacturing" (Series ID: PCU325412325412), not
seasonally adjusted, as published by the U.S. Department of Labor, Bureau of
Labor Statistics; provided that beginning July 1, 2021 (a) the annual increase
to the Unit Pricing for the PPI for Product to be sold in United States, Canada,
and Israel shall be capped at [***] percent ([***]%) per year, and (b) the
annual increase to the Unit Pricing for the PPI for Product to be sold in the
ROW shall be capped at [***] percent ([***]%) per year. The initial base period
for comparison shall be the twelve (12) month period ending on the date most
closely preceding the effective date of the first Unit Pricing increase, but
which allows enough time for Catalent to provide to Client the notice required
by this Section 7.2. In addition, notwithstanding the foregoing, price increases
for raw materials, and components shall be passed through to Client annually.

8.              Section 16.1 of the Agreement is hereby deleted in its entirety
and replaced with the following:

Term. This Agreement shall commence on the Effective Date and shall continue
through April 2, 2029, unless earlier terminated in accordance with Section 16.2
(as may be extended in accordance with this Section, the “Term”). The Term shall
automatically be extended for successive two (2)-year periods unless and until
one party gives the other party at least twelve (12) months’ prior written
notice of its desire to terminate as of the end of the then-current Term.

9.              Attachment B of the Agreement, as amended, is hereby deleted in
its entirety and replaced with the revised Attachment B, attached hereto.

 

10.           The Agreement is hereby amended by adding Attachment D, attached
hereto.

 

11.           Governing Law. This Second Amendment shall be governed by and
construed under the laws of Delaware, USA, excluding its conflicts of law
provisions. The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Second Amendment.

 



 

 



EXECUTION VERSION



 

12.           No Other Variations. Except as specifically amended herein, all
other terms and conditions of the Agreement remain in full force and effect and
shall apply to the construction of this Second Amendment.

 

13.           Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. Any photocopy, facsimile or
electronic reproduction of the executed Second Amendment shall constitute an
original.

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
Representatives to execute this Second Amendment effective as of the Second
Amendment Effective Date.

 





CATALENT PHARMA SOLUTIONS, LLC   THERAPEUTICSMD, INC.             By: /s/ Louis
B. Weiner   By: /s/ James D’Arecca       Name: Louis B. Weiner   Name: James
D’Arecca       Title: VP Business Development, NA Softgel   Title: Chief
Financial Officer

 

 

 

 

 

EXECUTION VERSION

 

ATTACHMENT B

UNIT PRICING, FEES AND MINIMUM REQUIREMENT

UNIT PRICING FOR THE UNITED STATES

Effective Through June 30, 2021

 

Product Unit Strength Product Size Batch Size Unit* Pricing for Total Softgels
Shipped between July 1, 2020 and June 30, 2021 First [***] softgels Between
[***] and [***] softgels Between [***] and [***] softgels [***] and more
softgels 100mg Progesterone + 1mg Estradiol [***] oval [***] $[***] $[***]
$[***] $[***] 100mg Progesterone + 0.5mg Estradiol [***] oval [***] $[***]
$[***] $[***] $[***]

 

UNIT PRICING FOR ROW

Effective Through June 30, 2021

Product Unit Strength Product Size Batch Size Unit* Pricing per [***] Softgels
100mg Progesterone + 1mg Estradiol [***] oval [***] $[***] 100mg Progesterone +
0.5mg Estradiol [***] oval [***] $[***]

 

* One unit is [***] softgel capsules. Unit Pricing includes full API release
testing, cost of Processed softgels, Product full release testing and bulk
packaging. Unit Pricing does not include cost of API, tooling or other
Product-specific capital items, artwork, shipping, insurance or duty. Unit
Pricing also does not include any testing, retesting or testing supplies other
than as expressly set forth in the Specifications. Unit Pricing is based on
certain assumptions as to manufacturing processes, storage conditions, etc.
Accordingly, Unit Pricing is subject to adjustment in the event any such
assumptions are subject to revision in connection with the validation of the
Product.

 

 

 

EXECUTION VERSION

 

MINIMUM REQUIREMENT Contract Year Product Minimums Requirement [***] Across all
strengths [***] capsules [***] Across all strengths [***] capsules [***] Across
all strengths [***] capsules [***] Across all strengths [***] capsules [***]
Across all strengths [***] capsules [***] Across all strengths [***] capsules
[***] Across all strengths [***] capsules [***] Across all strengths [***]
capsules [***] Across all strengths [***] capsules [***] Across all strengths
[***] capsules

 

ADDITIONAL FEES Type of Fee Amount Payable Product Maintenance Fee $[***] for
the first Product strength; $[***] for each additional Product strength

[***]

Hormone Suite Occupancy Fee $[***] [***]

 

 

 

 

EXECUTION VERSION

 

ATTACHMENT D

STABILITY STUDIES PRICING

[***]

 

 